

116 HR 2233 IH: Bail Fairness Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2233IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Danny K. Davis of Illinois (for himself and Mr. Evans) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require that States release persons charged with a misdemeanor on non-monetary conditions only
			 prior to court adjudication.
	
 1.Short titleThis Act may be cited as the Bail Fairness Act of 2019. 2.No monetary conditions of release to be applied to persons charged with misdemeanorsSection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152) is amended—
 (1)in subsection (a)(1), by adding at the end the following:  (I)Bail fairness programs.; and 
 (2)by adding at the end the following:  (h)DefinitionFor purposes of this section, the term bail fairness program means a program under the law of a State that complies with the following:
 (1)Bail for misdemeanorsMonetary conditions of release from custody of a person may not be imposed if that person is held in custody by reason of having been arrested for the commission of a misdemeanor.
 (2)Pre-trial diversionAny criminal charges filed against an offender described in paragraph (1) may be dismissed if— (A)the offender qualifies for and satisfactorily completes a State-authorized mental health diversion program;
 (B)the offender qualifies for and satisfactorily completes a State-authorized drug/alcohol abuse diversion program;
 (C)the offender qualifies for and satisfactorily completes a State-authorized community service diversion program; or
 (D)the offender qualifies for and satisfactorily completes any other State-authorized diversion program that is appropriate to the age of the offender and the offense charged..
			3.Department of Justice review of research related to bail reform and pretrial release programs
 (a)In generalThe Attorney General shall review research and the results of studies which have been completed as of the date of the enactment of this Act related to bail reform and pretrial release programs in order to determine best practices, and shall make such best practices publicly available.
 (b)Preventing wasteNot later than 180 days after completing the review under subsection (a), the Attorney General shall publish guidelines for States related to reducing and preventing the waste of Federal resources in connection with bail reform and pretrial release programs.
			